



Exhibit 10.1
SIXTH AMENDMENT TO FORBEARANCE AGREEMENT


THIS SIXTH AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) is made as of
this 30th day of September, 2016 by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and
AEGERION PHARMACEUTICALS, INC., a Delaware corporation with its chief executive
office located at One Main Street, 8th Floor, Cambridge, Massachusetts 02142
(“Borrower”).


Background


Reference is made to that certain Forbearance Agreement dated as of November 9,
2015 (as amended and in effect, the “Agreement”) entered into by and between the
Bank and the Borrower, as amended by that certain First Amendment to Forbearance
Agreement dated as of December 7, 2015, as amended by that certain Second
Amendment to Forbearance Agreement dated as of January 7, 2016 (the “Second
Amendment”), as further amended by that certain Third Amendment to Forbearance
Agreement dated as of February 26, 2016, as further amended by that certain
Fourth Amendment to Forbearance Agreement dated as of June 8, 2016, as further
amended by that certain Fifth Amendment to Forbearance Agreement dated as of
June 14, 2016. All capitalized terms used herein and not otherwise defined
herein will have the meanings set forth in the Agreement.


Borrower has requested that Bank amend the Agreement to extend the Forbearance
Termination Date thereunder to November 30, 2016, and Bank has agreed to do so,
but only upon the terms and conditions set forth herein.


Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed by and between Borrower and
Bank as follows:


Acknowledgment of Indebtedness


1.
Borrower hereby acknowledges and agrees that, in accordance with, and subject
to, the terms and conditions of the Loan Documents, it is liable to Bank as
follows:



(a)
Principal owed under the 2015 Term Loan Advance as of September 30, 2016:

$25,000,000.00
(b)
For all amounts owed under Bank Services Agreement;



(c)
For the 2015 Prepayment Premium, the accrued portion of the Final Payment, the
2015 Final Payment, the Anniversary Fee, and all other fees set forth in the
Loan Agreement;



(d)
The Amendment Fee (as defined in the Second Amendment);



(e)
For all amounts owed in connection with any Letter of Credit; and



(f)
For all interest heretofore accrued, and hereafter accruing upon the outstanding
principal balance of the 2015 Term Loan Advance, and for all Bank Expenses
heretofore accrued or hereafter accruing or incurred by Bank in connection with
the Loan Documents, including,






--------------------------------------------------------------------------------





without limitation, all attorney’s fees and expenses incurred in connection with
the negotiation and preparation of this Amendment, and all documents,
instruments, and agreements incidental hereto.


Hereinafter all amounts due as set forth in this Paragraph 1, and all other
amounts owed to Bank under this Amendment, under the other Loan Documents, or
any other document, instrument, or agreement by and between Bank and Borrower,
shall be referred to collectively as the “Obligations”.
Waiver of Claims
2.
Borrower hereby acknowledges and agrees that, as of the date hereof, it has no
offsets, defenses, causes of action, suits, damages, claims, or counterclaims
against Bank, or Bank’s officers, directors, employees, attorneys,
representatives, predecessors, successors, and assigns (collectively, the “Bank
Released Parties”) with respect to the Obligations, the Loan Documents, the
Collateral, the Agreement, any contracts, promises, commitments or other
agreements to provide, to arrange for, or to obtain loans or other financial
accommodations to or for Borrower, or otherwise, and that if Borrower now has,
or ever did have, any offsets, defenses, causes of action, suits, damages,
claims, or counterclaims against one or more of Bank Released Parties, whether
known or unknown, at law or in equity, from the beginning of the world through
this date and through the time of execution of this Amendment, all of them are
hereby expressly WAIVED, and Borrower hereby RELEASES Bank Released Parties from
any liability therefor.



Ratification of Loan Documents; Cross-Collateralization;
Cross- Default; Further Assurances


3.
The Borrower:



(a)
Acknowledges and agrees that the Stated Events of Default are continuing, and
that the Stated Events of Default have not been waived or cured;



(b)
Hereby ratifies, confirms, and reaffirms all of the terms and conditions of the
Loan Documents. Borrower further acknowledges and agrees that except as
specifically modified in the Agreement or this Amendment, all terms and
conditions of those documents, instruments, and agreements shall remain in full
force and effect;



(c)
Acknowledges and agrees that this Amendment, and any documents, instruments, or
agreements executed in connection therewith, and any future modification,
amendment, restatement, renewal and/or substitution thereof shall constitute a
Loan Document, and any amounts due under, or in connection with the Loan
Documents shall constitute “Obligations”;

 
(d)
Hereby ratifies, confirms, and reaffirms that (i) the obligations secured by the
Loan Documents include, without limitation, the Obligations, and any future
modifications, amendments, substitutions or renewals thereof, (ii) all security
interests in the Collateral, whether now existing or hereafter acquired, granted
to Bank pursuant to the Loan Documents, or otherwise shall secure all of the
Obligations until full and final payment of the Obligations (other than inchoate
indemnity obligations), and (iii) any Event of Default under any Loan Document
and/or a Termination Event under the Agreement, shall constitute an Event of
Default under each of the other Loan Documents and, except with respect to the
Stated Events of Default, a Termination Event under the Agreement (without
regard to any grace or cure periods), it being the express intent of Borrower
that all of the Obligations be fully cross-collateralized and cross-defaulted;
and



(e)
Shall, from and after the execution of this Amendment, execute and deliver to
Bank whatever additional documents, instruments, and agreements that Bank may
reasonably require in order to correct any document deficiencies, or to vest or
perfect the security interests granted in the






--------------------------------------------------------------------------------





Collateral pursuant to the Loan Documents or herein more securely in Bank and/or
to otherwise give effect to the terms and conditions of this Amendment, and
hereby authorizes Bank to file any financing statements (including financing
statements with a generic description of the collateral such as “all assets”),
and take any other normal and customary steps, that Bank deems necessary to
perfect or evidence Bank’s security interests and liens in any such collateral.
This Amendment constitutes an authenticated record.


Conditions Precedent
4.
Bank’s agreements contemplated herein, shall not be effective unless and until
each of the following conditions precedent have been fulfilled on or before 3:00
PM (Boston, Massachusetts time) September 30, 2016, all as determined by Bank in
its sole and exclusive discretion:



(a)
Bank shall have received payment in good and collected funds for all
unreimbursed Bank Expenses (including estimated attorney’s fees and expenses)
incurred by Bank through the date hereof;



(b)
All action on the part of Borrower necessary for the valid execution, delivery
and performance by Borrower of this Amendment shall have been duly and
effectively taken and evidence thereof satisfactory to Bank shall have been
provided to Bank, including, without limitation, a secretary’s certificate and
resolutions; and



(c)
This Amendment, and all documents, instruments, and agreements required to be
delivered by the terms of this Amendment, shall be executed and delivered to
Bank by the parties thereto, shall be in full force and effect and shall be in a
form and of a substance satisfactory to Bank.

Amendment to Agreement


5.
Subject to the satisfaction of all conditions precedent set forth in Section 4
above, Borrower and Bank agree that Section 5 of the Agreement is hereby deleted
in its entirety and the following is inserted in its place:



“    Borrower acknowledges the existence of the Stated Events of Default and
agrees that, as a result of the Stated Events of Default, Bank has the right to
immediately commence enforcement of its rights and remedies under the Loan
Documents and otherwise under applicable law. In consideration of Borrower’s
performance in accordance with each and every term and condition of this
Agreement, as and when due, Bank shall forbear exercising its rights and
remedies as a result of the Stated Events of Default until the earlier to occur
of (i) a Termination Event (as defined in Section 10 herein) or (ii) 3:00 p.m.
(New York, New York time) on November 30, 2016 (the “Forbearance Termination
Date”). Borrower acknowledges and agrees that nothing contained in this
Agreement shall constitute a waiver of the Stated Events of Default or any other
defaults or Events of Default (whether now existing or hereafter arising), and
this Agreement shall only constitute an agreement by Bank to forbear from
enforcing its rights and remedies upon the terms and conditions set forth
herein.”
Bank Expenses
6.
Borrower shall reimburse Bank on demand for any and all unpaid Bank Expenses
(including attorneys’ fees and expenses) heretofore or hereafter incurred by
Bank in connection with the protection, preservation, and enforcement by Bank
its rights and remedies under the Loan Documents and/or the Agreement,
including, without limitation, the negotiation and preparation of this
Amendment, or any of the other documents, instruments or agreements executed in
connection therewith.



Choice of Law; Venue; Jury Trial Waiver





--------------------------------------------------------------------------------





7.Section 11 of the Loan Agreement is hereby incorporated by reference in its
entirety.
Indemnification
8.Section 12.2 of the Loan Agreement is hereby incorporated by reference in its
entirety.


Illegality or Unenforceability


9.
Any determination that any provision or application of this Amendment is
invalid, illegal, or unenforceable in any respect, or in any instance, shall not
affect the validity, legality, or enforceability of any such provision in any
other instance, or the validity, legality, or enforceability of any other
provision of this Amendment.



Informed Execution


10.
Borrower warrants and represents to Bank that Borrower:



(a)
Has read and understands all of the terms and conditions of this Amendment;



(b)
Intends to be bound by the terms and conditions of this Amendment; and



(c)
Is executing this Amendment freely and voluntarily, without duress, after
consultation with independent counsel of its own selection.



Counterparts


11.
This Amendment may be executed in multiple identical counterparts (including by
facsimile or e-mail transmission of an Adobe portable document file format (also
known as a PDF file)), each of which when duly executed shall be deemed an
original, and all of which shall be construed together as one agreement. This
Amendment will not be binding on or constitute evidence of a contract between
the parties hereto until such time as a counterpart has been executed by such
party and a copy thereof is delivered to each other party to this Amendment.



[Remainder of Page Intentionally Blank]
    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Amendment has been executed under seal as of the date
first set forth above.


BORROWER:


AEGERION PHARMACEUTICALS, INC.




By: /s/ Gregory Perry
Name Gregory Perry
Title: Chief Financial Officer


BANK:


SILICON VALLEY BANK




By: /s/ Clark Hayes
Name Clark Hayes
Title: Director










